Dismissed and Memorandum Opinion filed January 15, 2009







Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00681-CR
____________
 
GENE CLIFTON LAMBERT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County, Texas
Trial Court Cause No. 1133018
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to driving while intoxicated.  The trial court sentenced appellant
on July 17, 2008, to confinement for four years in the Institutional Division
of the Texas Department of Criminal Justice.  Appellant filed a notice of appeal
on July 17, 2008.  We dismiss the appeal.  




On
December 4, 2008, we abated this appeal and ordered the trial court to conduct
a hearing to determine the reason for the failure to file a brief.  The trial
court conducted a hearing.  The hearing record establishes appellant waived his
right to appeal in exchange for the sentence received.  Appellant knew with
certainty the punishment that would be assessed.  See Monreal v. State,
99 S.W.3d 615 (Tex. Crim. App. 2003).  Thus, there is a valid waiver of the
right to appeal.  Cf Blanco v. State, 18 S.W.3d 218, 219 (Tex. Crim.
App. 2000). 
Accordingly,
the appeal is dismissed.  
 
PER CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b)